Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Note
Examiner contacted applicant's representative Michael Zimmerman on March 4, 2021 and discussed a proposed examiner's amendment to put claims in condition for allowance with 
Examiner indicated that claim 1 and claim 18 invokes means-plus-function. Examiner indicated that the other independent claims may also require similar amendments to put the claims in condition for allowance. Examiner indicated that the clause beginning with the word "enable" of claim 1 (and similar clauses in the other independent claims) may be shown by newly found references Dhoble U.S. Publication 20190334952 and Andrews U.S. Publication 20190294800. Applicant's representative subsequently on March 9 contacted examiner to inform examiner that the proposed examiner's amendment would be sent out and emailed a copy of the proposed examiner's amendment to examiner. 
On March 11, examiner left a message for applicant’s representative indicating that the claim 1 limitations for the memory and processor needs to be changed to include instructions that are stored on a memory and executed by the processor. On March 15, examiner received an updated proposed examiner’s amendment from applicant’s representative. Applicant’s representative also indicated in a telephone conference that claim 12 does not include an amendment and was inadvertently labeled as currently amended in the emailed proposals.
See Examiner's Amendment below.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone call and email from Attorney Michael Zimmerman (Reg. No. 57,993) on March 9, 2021 and March 15, 2021.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:

1.	(Currently Amended) An apparatus comprising:
memory to store executable instructions;
	at least one processor to execute the executable instructions stored in memory to:

obtain first context information for a first set of configuration update events occurring on a computing device, the first set of configuration update events obtained from an operating system of the computing device;
obtain second context information of a first subsequent configuration update event; [[and]]
obtain third context information of a second subsequent configuration update event, the second subsequent configuration update event occurring after the first subsequent configuration update event;



determine whether the first subsequent configuration update event is an event covered by a rule of the policy: 
in response to determining that the first subsequent configuration update event is not covered by the rule of the policy: 

enable, based on the updated policy, a comparison between the third context information of the second subsequent configuration update event to the updated policy, the at least one processor to determine, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.

2.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is to allow the first subsequent configuration update event when the second context information of the first subsequent configuration update event matches an allowable configuration update event included in the policy.

3.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is to block the first subsequent configuration update event when the second context information of the first subsequent configuration update event matches an unallowable configuration update event included in the policy and the first subsequent configuration update event has not occurred.

4.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is to restore the computing device to a previous configuration based on a snapshot when the second context information of the first subsequent configuration update event matches an unallowable configuration update event included in the policy and the first subsequent configuration update event has occurred.

7.	(Currently Amended) A method comprising:
obtaining first context information for a first set of configuration update events occurring on a computing device, the first set of configuration update events obtained from an operating system of the computing device;
transmitting the first set of configuration update events to a security manager for generation of a policy, the policy including allowable configuration update events and responses to unallowable configuration update events;
obtaining second context information of a first subsequent configuration update event;

determining, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted to the security manager for generation of an updated policy;
obtaining third context information of a second subsequent configuration update event; 
comparing the third context information of the second subsequent configuration update event to the updated policy; and
determining, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.

13.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause a computing device to at least:
obtain first context information for a first set of configuration update events occurring on the computing device, the first set of configuration update events obtained from an operating system of the computing device;
transmit the first set of configuration update events to a security manager for generation of a policy, the policy including allowable configuration update events and responses to unallowable configuration update events;
obtain second context information for a first subsequent configuration update event;
compare the second context information of the first subsequent configuration update event to the policy received from the security manager; 
determine, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted to the security manager for generation of an updated policy; 
obtain third context information of a second subsequent configuration update event; 
compare the third context information of the second subsequent configuration update event to the updated policy; and
determine, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.

18.	(Currently Amended) A system comprising:
means for transmitting first context information associated with a first set of configuration update events between a computing device and cloud components, 
means for generating a policy based on the first set of configuration update events received from the computing device, the policy including allowable configuration update events and responses to unallowable configuration update events;
means for processing to: 
	obtain second context information for a first subsequent configuration update event;
compare the second context information of the first subsequent configuration update event to the policy 
determine, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted 
obtain third context information for a second subsequent configuration update event; and
compare the third context information of the second subsequent configuration update event to the updated policy, the means for processing to determine, based on the comparison, whether to transmit the second subsequent configuration update event 

19.	(Currently Amended) The system of claim 18, wherein the means for processing is a first means for processing, further including second means for processing to transmit the first set of configuration update events 

20.	(Currently Amended) The system of claim 19, wherein the second means for processing is to monitor a section of memory of the computing device is to prevent modifications to the section of memory.

21.	(Currently Amended) The system of claim 18, wherein the means for processing is to allow the first subsequent configuration update event when the second context information of the first subsequent configuration update event matches an allowable configuration update event included in the policy.

22.	(Currently Amended) The system of claim 18, wherein the means for processing is to block the first subsequent configuration update event when the second context information of the first subsequent configuration update event matches an unallowable configuration update event included in the policy and the first subsequent configuration update event has not occurred.

23.	(Currently Amended) The system of claim 18, wherein the means for processing is to restore the computing device to a previous configuration based on a snapshot when the second context information of the first subsequent configuration update event matches an unallowable configuration update event included in the policy and the first subsequent configuration update event has occurred.




Response to Amendment
This communication is in response to the amendment filed on 12/17/2020. The Examiner acknowledges amended claims 1-4, 6-10, 12-23, and 25. Claims 5, 11, and 24 have been cancelled. No claims have been added. Claims 1-4, 6-10, 12-23, and 25 are pending and claims 1-4, 6-10, 12-23, and 25 are allowed.  Claims 1, 7, 13, and 18 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant's amendments.

Claims 1-4, 7, 13, and 18-23 have been amended with this Examiner’s amendment.
Applicant's arguments/amendments have been fully considered and are persuasive.
	
		
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered and are persuasive. The rejection to the claims 1-4, 6-10, 12-23, and 25 have been withdrawn in view of the applicant’s amendment and persuasive arguments.

Allowable Subject Matter
Claims 1-4, 6-10, 12-23, and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Barak U.S. Publication U.S. Patent 20160299778 (hereinafter "Barak") in view of Cooper U.S. Publication U.S. Patent 20020069200 (hereinafter "Cooper")) does not expressly disclose all the limitations recited in independent claims and the 

CLAIM 1
determine whether the first subsequent configuration update event is an event covered by a rule of the policy: 
in response to determining that the first subsequent configuration update event is not covered by the rule of the policy: 
transmit the first subsequent configuration update event to the security manager for generation of an updated policy; and
enable, based on the updated policy, a comparison between the third context information of the second subsequent configuration update event to the updated policy, the at least one processor to determine, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.

CLAIM 7
comparing the second context information of the first subsequent configuration update event to the policy received from the security manager; 
determining, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted to the security manager for generation of an updated policy;
obtaining third context information of a second subsequent configuration update event; 
comparing the third context information of the second subsequent configuration update event to the updated policy; and
determining, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.


CLAIM 13
determine, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted to the security manager for generation of an updated policy; 
obtain third context information of a second subsequent configuration update event; 
compare the third context information of the second subsequent configuration update event to the updated policy; and
determine, based on the comparison, whether to transmit the second subsequent configuration update event to the security manager for generation of a second updated policy.


CLAIM 18
compare the second context information of the first subsequent configuration update event to the policy; 
determine, when the first subsequent configuration update event is not covered by a rule of the policy, that the first subsequent configuration update event is to be transmitted for generation of an updated policy; 
obtain third context information for a second subsequent configuration update event; and
compare the third context information of the second subsequent configuration update event to the updated policy, the means for processing to determine, based on the comparison, whether to transmit the second subsequent configuration update event for generation of a second updated policy.

Rather, Barak discloses that an agent at a virtual machine may detect changes at the virtual machine, such as state changes, or detect a modification of a security policy and communicate the changes to a lifecycle engine located at a lifecycle manager. The lifecycle manager may define policies such as whether the virtual machine can be active, number of copies of virtual machines allowed, and resolve violations of policies [Barak para. 37-38, 40, 41]. 
However, Barak does not disclose at least the limitations of the independent claims quoted above. 
To this, Cooper adds the policy engine may select a default rule when no other rule can be found for a protocol event including network events. When protocol events are encountered, a monitor may transmit the protocol events to the rest of a policy monitoring system [Cooper, para. 289-290, 441]. 
However, the combination of Barak and Cooper does not disclose at least the limitations of the independent claims quoted above.
The closest prior art that was found in an updated search was Dhoble U.S. Publication 
20190334952 (hereinafter "Dhoble") and Andrews U.S. Publication 20190294800 (hereinafter "Andrews"). Dhoble discloses a system may dynamically update a policy set in response to changes in the user or device context and/or behavior patterns. The Dhoble system may transmit a notification of an event to a remote management system (figure 3, element 220, para. 
Andrews discloses data collected by sensors may trigger an event based on security policy rules, which causes a security policy management engine to dynamically update a security context (para. 44). Andrews also discloses refreshing a security posture of a secure platform based on security policy rules and security related data provided by sensors (para. 37). However, after further consideration, the combination of references including Dhoble and Andrews does not disclose the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
.


	
	
	
	
	


Dependent claims 2-4, 6, 8-10, 12, 14-17, 19-23, and 25 are allowed in view of their respective dependence from independent claims 1, 7, 13, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494